Citation Nr: 1452627	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  10-30 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to November 1966 with additional service in the Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In April 2012, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the record.  

In October 2012, the Board reopened the claims of entitlement to service connection for bilateral hearing loss and tinnitus and remanded the claims for further development.

The Board's review includes the paper and electronic records.

As noted by the Board in its October 2012 remand, the issue of entitlement to service connection for otitis media has been raised by the record at the April 2012 hearing (see hearing transcript, page 10), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Pursuant to the Board's remand's directive to obtain VA treatment records from the Cleveland VA Medical Center, the Appeals Management Center (AMC) requested thru CAPRI the VA treatment records from that facility from July 2001 to June 2004.  These records were supposed to be added to Virtual VA in October 2012, but these records are not in Virtual VA.  While records from that facility dated from July 2001 to March 2003 were printed in December 2003 and added to the claims file, records from December 2003 to June 2004 have not been obtained.  Therefore, the AMC did not comply with the directives of the Board's remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran testified that he had been treated at the Columbus and Cleveland VA medical centers for about 15 years.  See hearing transcript, page 6.  At an April 2004 VA audiological examination, the appellant reported that he had been treated by an ear, nose, and throat specialist at the Cincinnati VA Medical Center.  The AOJ should obtain all outstanding records form the Columbus and Cleveland VA medical centers and get clarification from the claimant about his alleged period of treatment at the Cincinnati VA Medical Center and obtain any identified records from that facility.

The Veteran submitted to the RO rather than the AMC an authorization of release of records from Ohio State University Hospital.  The AOJ should attempt to obtain those records.

The Veteran testified that VA audiologists and an audiologist at Ohio State University Hospital have told him that his ear disorders are related to in-service noise exposure.  See hearing transcript, page 6.  The AOJ should afford the appellant the opportunity to submit a statement from a medical professional relating his bilateral hearing loss and tinnitus to in-service noise exposure.

The April 2004 VA examiner rendered a negative medical nexus opinion as to a relationship between the bilateral hearing loss and tinnitus and active service based on all of the in-service hearing tests showing normal hearing.  The Veteran's service treatment records, however, show that based on testing being done using ASA units, an April 1965 audiogram reflects that he had a bilateral hearing loss per 38 C.F.R. § 3.385 (2014) after the test results are converted from ASA units to ISO (ANSI) units and that the conversion of other tests also reveal elevated thresholds.  The appellant also claims that his bilateral hearing loss and tinnitus are related to in-service otitis media.  Indeed, a September 1965 physical examination report and an October 1965 treatment record show an impression of mild hearing loss secondary to otitis media.  In light of the above, another VA examination is necessary.

Although the service department provided some additional service treatment records in December 1993, it does not appear that the service department was searching for the Veteran's Army National Guard service treatment records.  The AOJ should attempt to obtain any service treatment records from the appellant's Army National Guard service.

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran that he may submit a statement from a medical professional relating his bilateral hearing loss and tinnitus to in-service noise exposure or in-service otitis media.

2.  Ask the Veteran to identify all treatment for his bilateral hearing loss and tinnitus to include any periods of treatment for those two disorders at the Cincinnati VA Medical Center.  Attempt to obtain the records from Ohio State University Hospital Pressey Audiology Clinic for treatment in March and May 2002.  Regardless of the claimant's response, obtain all records from the Columbus VA Medical Center from October 1997 to April 2005, from July 2010 to September 2010, and from November 2012 to the present; and all records from the Cleveland VA Medical Center from 1997 to July 2001 and December 2003 to the present.  If the appellant identifies any periods of treatment at the Cincinnati VA Medical Center, the AOJ should obtain the identified records from that facility.

3.  Contact the service department and attempt to obtain any outstanding Army National Guard service treatment records pertaining to the Veteran.

4.  Thereafter, the Veteran must be afforded a VA audiological examination to determine the nature and severity of any hearing loss and tinnitus.  The claims folder is to be made available to the examiner to review.  The examiner should be informed that for service department audiograms performed earlier than November 1967 it assumed that testing was conducted in ISO units and that to convert to ISO (ANSI) units, add 15 decibels at 250 Hertz, 15 decibels at 500 Hertz, 10 decibels at 1000 Hertz, 10 decibels at 2000 Hertz, 10 decibels at 3000 Hertz, 5 decibels at 4000 Hertz, 10 decibels at 6000 Hertz, and 10 decibels at 8000 Hertz.  The examiner should ask the appellant to provide detailed history of his hearing loss and tinnitus symptomatology.  The examiner should opine whether there is a 50 percent or better probability that the hearing loss or tinnitus is related to active service, including in-service noise exposure, the in-service otitis media in 1965, the hearing loss at the April 1965 audiogram, and elevated thresholds at other in-service audiometric testing.  A complete rationale for any opinion offered must be provided.

5.  Thereafter, the AOJ must readjudicate the issues on appeal.  If any benefit is not granted, the appellant must be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



